PER CURIAM:
Christopher Lee Johnson and Veronica Moody Johnson appeal the district court’s order denying their motion for emergency injunctive relief and dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Virginia, No. CA-04-66-2 (E.D.Va. Jan. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED